                   Case 19-13257     Doc 19     Filed 04/04/19     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division


In Re:    Jason Scott Collins                         Case No. 19-13257
                                                      Chapter 13


              OBJECTION BY SECURED CREDITOR TO PROPOSED PLAN



         Comes now the secured creditor, U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR RES IDENTIAL FUNDING MORTGAGE SECURITIES I, INC., MORT
GAGE PASS-THROUGH CERTIFICATES, SERIES 2007-S7 (Dovenmuehle, servicer), which
holds a Deed of Trust secured by the Debtor's real property at 25804 Bowman Acres Lane,
Damascus, Maryland 20872, by and through its attorney, Joshua Welborn, Esq., and objects to
the proposed plan and to confirmation and for reason therefore states as follows:


         1.     The Debtor has proposed a plan which includes a total payment of $390,000.00
for arrearages owed to U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RES
IDENTIAL FUNDING MORTGAGE SECURITIES I, INC., MORT GAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-S7 (Dovenmuehle, servicer).


         2.     The secured creditor U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
FOR RES IDENTIAL FUNDING MORTGAGE SECURITIES I, INC., MORT GAGE PASS-
THROUGH CERTIFICATES, SERIES 2007-S7 (Dovenmuehle, servicer) anticipates filing a
Proof of Claim with pre-petition arrearages due in the approximate amount of $405,704.10.

         3.     The plan as proposed by the Debtor would therefore be insufficient to pay the
claim of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RES IDENTIAL
FUNDING        MORTGAGE         SECURITIES     I,   INC.,   MORT     GAGE      PASS-THROUGH
CERTIFICATES, SERIES 2007-S7 (Dovenmuehle, servicer).


         4.     Pursuant to a previous request from the Court to so advise it and the parties,

                                                                                      15-615668
                  Case 19-13257        Doc 19     Filed 04/04/19    Page 2 of 3



Counsel for the Creditor does not intend to appear in Court regarding this Objection


       Wherefore the Secured Creditor prays this court to enter an Order


       1.      Denying confirmation of the proposed Chapter 13 Plan, or alternatively


       2.      Modifying the Chapter 13 Plan to provide for payment in full of the Claim filed
by the secured creditor, or alternatively

       3.      For such other and further relief as the Court deems appropriate.

                                              Respectfully submitted:

                                                /s/ Joshua Welborn, Esq. (Jwel)
                                                Joshua Welborn, Esq.
                                                Attorney for Secured Creditor
                                                Bar No. 29359
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcymd@mwc-law.com




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 4th day of April, 2019 I reviewed the Court’s CM/ECF system and it

reports that an electronic copy of the foregoing pleading will be served electronically by the

Court’s CM/ECF system on the following:


Timothy P. Branigan
9891 Broken Land Parkway
Suite 301
Columbia, Maryland 21046
cmecf@chapter13maryland.com

                                                                                          15-615668
                  Case 19-13257        Doc 19       Filed 04/04/19   Page 3 of 3




I hereby further certify that on the 4th day of April, 2019, a copy of the foregoing pleading was

also mailed first class mail, postage prepaid to:



Jason Scott Collins
25804 Bowman Acres Lane
Damascus, Maryland 20872
(Via U.S Mail)


                                               /s/ Joshua Welborn, Esq.
                                               Joshua Welborn, Esq.




                                                                                          15-615668
